DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 72-75 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claims 72-75 claim a "computer program product”. The specification does not describe what the “product” is; therefore the claim could be a signal, software, carrier wave or any other non-statutory subject matter.
Functional descriptive material may be statutory if it resides in a “computer readable medium or computer-readable medium”; however, the specification does not describe a computer readable medium. The scope of claims 72-75 encompass products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program. The examiner suggests:
Amending the claim to embody the program on “computer-readable medium” or equivalent, assuming the specification  does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory; or

Note:
“A transitory, propagation signal… is not a “process, machine, manufacture, or composition of matter.” Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. 101; thus, such signal cannot be patentable subject matter.” (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).
Should the full scope of the claim as properly read in light of the disclosure encompass non-statutory subject matter such as “signal”, the claim as a whole would be non-transitory? Should the applicant’s specification define or exemplify the computer readable medium or memory (or whatever language applicant chooses to recite a computer readable medium equivalent) as statutory tangible products such as a hard drive, ROM, RAM, etc. as well as a non-statutory entity such as a “signal”, “carrier wave”, or transmission medium”, the examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.

Allowable Subject Matter
Claims 56-71 are allowed.
Regarding Claim 56, Shin (US 2019/0205863), Wennemer (US 2018/0144115), Olson (US 2015/0134513), and Studerus (US 2016/0119300) do not teach, alone nor in combination, the combination of:
detecting whether a front side of the mobile device is close to an NFC card reader when detecting an NFC radio frequency field;

selecting the second emulated card when the front side of the mobile device is not close to the NFC card reader; and
performing NFC interaction with the NFC card reader based on the first emulated card or the second emulated card.
Claim 64 is allowable for similar reasons as claim 56.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648